 


109 HRES 411 IH: Urging the Republic of Turkey to comply with all European Union standards and criteria prior to its accession to the European Union.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 411 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Menendez (for himself, Mrs. Maloney, Mr. Bilirakis, Mr. Radanovich, Mr. McGovern, Mr. Pallone, Mr. McCotter, Mr. Strickland, Mr. Crowley, and Mr. Schwarz of Michigan) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Urging the Republic of Turkey to comply with all European Union standards and criteria prior to its accession to the European Union. 
 
Whereas the Republic of Turkey is scheduled to begin accession negotiations with the European Union on October 3, 2005; 
Whereas in 1993 the European Union defined the membership criteria for accession to the European Union at the Copenhagen European Council, obligating candidate countries to have achieved certain levels of reform, among which is stability of institutions guaranteeing democracy, the rule of law, human rights, and respect for and protection of minorities; 
Whereas United Nations Security Council Resolution 353 (1974) requests the withdrawal without delay from the Republic of Cyprus of foreign military personnel present otherwise than under the authority of international agreements; 
Whereas United Nations Security Council Resolution 353 demands an immediate end to foreign military intervention in the Republic of Cyprus that is in contravention of the sovereignty, independence, and territorial integrity of Cyprus; 
Whereas Turkish troops have been in the occupied areas of Cyprus ever since the illegal invasion of 1974 and the International Institute of Strategic Studies (IISS) 2004–2005 Military Balance Report placed the number of occupying Turkish troops at 36,000, leading United Nations Secretary General Boutros-Gali to refer to Cyprus as one of the most highly militarized areas of the world (section III, A, 28 of the June 7, 1994, Report of the Secretary-General on the United Nations Operation in Cyprus); 
Whereas the Government of Turkey refuses to recognize the Ecumenical Patriarch’s international status, has limited candidates for selection as the Ecumenical Patriarch, and confiscated property of the Ecumenical Patriarchate; 
Whereas 1,479 Cypriot and Greek nationals are still missing as a result of the Turkish invasion of Cyprus in 1974; 
Whereas in February 2001 the European Parliament formally approved the Accession Partnership regulations with Turkey, which set out the priorities Turkey must address in order to adopt and implement European Union standards and legislation; 
Whereas in October 2004 the European Commission recommended opening accession talks with Turkey but suggested that a majority of European Union ministers could suspend talks if there is a serious and persistent breach of the principles of liberty, democracy, respect for human rights, and fundamental freedoms and areas of remaining concern include deficiencies in human rights practices, the protection of minorities, and limitations on freedom of expression, the press, and non-Muslim religions, among others; 
Whereas in December 2004 the European Council agreed to open accession negotiations with Turkey in October 2005, conditional upon the implementation of several pieces of reform legislation, and the Council specifically welcomed Turkey’s decision to sign the Protocol regarding the extension of its customs union to all European Union members; 
Whereas on May 1, 2004, ten new countries entered the European Union, including Cyprus, thus acquiring authority to veto any country seeking to join the European Union; and 
Whereas to date, Turkey has not extended its customs union to the ten new European Union member states: Now, therefore, be it 
 
That the House of Representatives— 
(1)expresses its view that the Republic of Turkey should continue to demonstrate that it is meeting the criteria set forth in the Copenhagen European Council for accession to the European Union and should do so prior to the start of accession negotiations currently scheduled to begin on October 3, 2005; 
(2)calls on Turkey to continue to adhere to all criteria for accession to the European Union, and to extend its customs union to all European Union members, and fully recognize all European Union members, including the Cyprus; 
(3)calls on Turkey to respect European Union laws and demonstrate that it is willing to abide by such laws; 
(4)urges the removal of Turkish occupation forces from the northern one-third of Cyprus in accordance with United Nations Security Council Resolution 353 (1974); 
(5)urges Turkey, in accordance with the United Nations Security Council Resolution 353, to abandon all insistence of the right to intervene in or invade Cyprus; 
(6)expresses its view that Turkey should recognize the fundamental rights of all Cypriots with respect to— 
(A)the right to own property; 
(B)the right of free movement; 
(C)the right of free settlement; and 
(D)the right of return for refugees; 
(7)calls upon Turkey to work and cooperate with the United Nations and Cyprus toward the discovery of the fate of every missing person; 
(8)calls upon Turkey to pledge to uphold and safeguard human rights without compromise; and 
(9)encourages Turkey to continue the advancement of processes and programs to modernize and democratize its own society. 
 
